Citation Nr: 0720295	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than September 20, 
2004, for the grant of a 40 percent rating for service-
connected duodenal ulcer, status post vagotomy, and subtotal 
gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955, and from October 1955 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, granted an 
increased rating of 40 percent for the veteran's service-
connected duodenal ulcer, effective September 20, 2004.  The 
veteran appealed, contending that an earlier effective date 
was warranted.  He did not appeal the evaluation itself, and, 
as such, the issue of whether this is the proper rating for 
the service-connected disability is not currently before the 
Board.

The veteran provided testimony at a hearing conducted before 
the undersigned in September 2006.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

The Board observes that the veteran submitted a new increased 
rating claim for his service-connected duodenal ulcer in 
September 2006.  Although the RO sent a duty to assist letter 
to the veteran regarding this new claim in January 2007, it 
does not appear from the records assembled for appellate 
review that this claim has as yet been formally adjudicated.  
Therefore, the matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.  

2.  Service connection was established for the veteran's 
duodenal ulcer by a September 1955 rating decision, evaluated 
as 10 percent disabling.

3.  In March 2004, the veteran submitted an increased rating 
claim for his service-connected duodenal ulcer.

4.  An April 2004 rating decision found clear and 
unmistakable error (CUE) in a January 1978 decision that had 
denied an evaluation greater than 10 percent for the 
service-connected duodenal ulcer.  As such, the April 2004 
decision granted an increased evaluation of 20 percent for 
the service-connected duodenal ulcer, effective July 26, 1977 
(date of receipt of that earlier claim).  

5.  The veteran was informed of the April 2004 rating 
decision by correspondence dated April 14, 2004.  However, he 
did not submit a timely Notice of Disagreement (NOD) to that 
decision, to include the assignment of the 20 percent rating 
and the effective date thereof.

6.  The record does not reflect that it was factually 
ascertainable that the veteran met or nearly approximated the 
criteria for a 40 percent rating for his service-connected 
duodenal ulcer prior to September 20, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 
2004, for the grant of a 40 percent rating for service-
connected duodenal ulcer, status post vagotomy, and subtotal 
gastrectomy, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.158, 3.159, 3.400, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice regarding his claim for an 
increased rating for his duodenal ulcer by a letter dated in 
September 2004, which is clearly prior to the November 2004 
rating decision that is the subject of this appeal.  Although 
this letter did not specifically refer to a claim for an 
earlier effective date, it did apprise the veteran of VA's 
basic duty to assist to include what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to his claim(s).  

With respect to the September 2004 letter's lack of 
information regarding effective date(s), the United States 
Court of Appeals for the Federal Circuit has indicated that 
this type of notice defect can be remedied by fully compliant 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Here, the veteran was provided with a letter in March 2006 
that contained the specific information regarding the 
assignment of disability rating(s) and effective date(s) 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After this letter was 
provided to the veteran, the RO readjudicated the claim by a 
July 2006 Supplemental Statement of the Case.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The veteran has had the opportunity 
to present evidence and argument in support of his claim, to 
include at his September 2006 hearing.  He has not indicated 
the existence of any relevant evidence that is not on file.  
Moreover, as is discussed below, the nature of an earlier 
effective date claim is such that it hinges on evidence which 
is already in the file.  No amount of additional evidentiary 
development would change the outcome of this case.  For 
example, no examination is deemed warranted with respect to 
the earlier effective date claim, as any such examination 
would only serve to evaluate the current severity of the 
disability and not whether the record supports an earlier 
effective date.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Analysis

The Board has thoroughly reviewed the record in conjunction 
with this case.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant); see Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, as with other cases, only competent medical evidence 
may be considered to support medical findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

In the instant case, the Board finds that the veteran is not 
entitled to the assignment of a 40 percent rating for his 
service-connected duodenal ulcer prior to September 20, 2004.  
Historically, the Board notes, in pertinent part, that 
service connection was originally established for the 
veteran's duodenal ulcer by a September 1955 rating decision, 
evaluated as 10 percent disabling.  In March 2004, he 
submitted an increased rating claim for his service-connected 
duodenal ulcer.  Thereafter, an April 2004 rating decision 
found CUE in a January 1978 decision that had denied an 
evaluation greater than 10 percent for the service-connected 
duodenal ulcer.  As such, the April 2004 decision granted an 
increased evaluation of 20 percent for the service-connected 
duodenal ulcer, effective July 26, 1977 (date of receipt of 
that earlier claim).  The veteran was informed of the April 
2004 rating decision by correspondence dated April 14, 2004.  
Although he submitted additional evidence regarding his 
duodenal ulcer, he did not submit a timely NOD to that 
decision, to include the assignment of the 20 percent rating 
and the effective date thereof.  See 38 C.F.R. §§ 20.302 
(time limit for filing NOD) and 20.304 (filing additional 
evidence does not extend time limit for appeal). 

In view of the foregoing, the Board must conclude that the 
April 2004 rating decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1103.  Consequently, the Board may not 
readjudicate the claim on the same factual basis as the April 
2004 decision in the absence of CUE in that rating decision.  
As the veteran has not alleged CUE regarding the April 2004 
rating decision, the Board has no authority to consider that 
issue.  Therefore, in order to determine if an earlier 
effective date is warranted in this case, the Board must 
determine whether the medical evidence prior to September 20, 
2004 indicates that it was factually ascertainable that the 
veteran met or nearly approximated the criteria for a 40 
percent rating for his service-connected duodenal ulcer.  

A thorough review of the competent medical evidence for the 
relevant period reflects that there are VA outpatient 
treatment records dated in June 2004, August 2004, and 
September 2004.  However, these records do not appear to 
contain any objective findings regarding the veteran's 
service-connected duodenal ulcer.  Rather, these records 
addressed either preventive health management issues, or 
conditions other than the duodenal ulcer.  No other competent 
medical evidence appears to be on file for this period.  
Although the veteran has contended that the severity of his 
condition met the criteria for a 40 percent rating prior to 
the current effective date of September 20, 2004, the Board 
has already determined that his contentions do not constitute 
competent medical evidence.

Inasmuch as there are no competent medical findings regarding 
the severity of the veteran's service-connected duodenal 
ulcer prior to September 20, 2004, the Board must conclude 
that the record does not reflect that it was factually 
ascertainable that the veteran met or nearly approximated the 
criteria for a 40 percent rating during this period.  For 
these reasons, the Board must conclude that there is no legal 
basis for an effective date earlier than September 20, 2004, 
for the grant of a 40 percent schedular rating for the 
veteran's service-connected duodenal ulcer, status post 
vagotomy, and subtotal gastrectomy.  Accordingly, the benefit 
sought on appeal must be denied.  






ORDER

Entitlement to an effective date earlier than September 20, 
2004, for the grant of a 40 percent rating for service-
connected duodenal ulcer, status post vagotomy, and subtotal 
gastrectomy, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


